[exhibit101310k2016001.jpg]
4813-8071-3770.10 ADIENT US LLC RETIREMENT RESTORATION PLAN As Amended and
Restated Effective November 7, 2016 ARTICLE 1. PURPOSE AND DURATION Section 1.1.
Purpose. The purpose of this Retirement Restoration Plan is to (a) provide
retirement benefits to certain participants in the Company’s savings plans,
including those whose benefits under said plans are limited by reason of Code
Section 401(a)(17), and/or by reason of the election of such employees to defer
income or reduce compensation pursuant to this Plan or to defer annual incentive
payments pursuant to the Adient US LLC Executive Deferred Compensation Plan, and
(b) govern the treatment of certain liabilities transferred from the Johnson
Controls Retirement Restoration Plan to this Plan with respect to those Company
employees who had account balances or deferral elections in effect under such
plan immediately prior to the Effective Date. This Plan is completely separate
from the tax-qualified plans maintained by the Company and is not funded or
qualified for special tax treatment under the Code. The Plan is intended to be
an unfunded plan covering a select group of management and highly compensated
employees for purposes of ERISA. Section 1.2. Duration of the Plan. The Plan is
effective on the Effective Date. The Plan shall remain in effect until
terminated pursuant to Article 8. ARTICLE 2. DEFINITIONS AND CONSTRUCTION
Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized: (a) “Account” means the record
keeping account or accounts maintained to record the interest of each
Participant under the Plan. An Account is established for record keeping
purposes only and not to reflect the physical segregation of assets on the
Participant’s behalf, and may consist of such subaccounts or balances as the
Administrator may determine to be necessary or appropriate. Effective on the
Effective Date, each Participant shall have a beginning Account balance equal to
the balance credited to a Participant under the Prior Plan as of immediately
prior to the Effective Date. (b) “Administrator” means the Employee Benefits
Policy Committee of Adient plc. (c) “Affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Code Section 414(b), or that is under common control with the
Company within the meaning of Code Section 414(c);



--------------------------------------------------------------------------------



 
[exhibit101310k2016002.jpg]
2 4813-8071-3770.10 provided that for purposes of determining when a Participant
has incurred a Separation from Service, the phrase “at least 50 percent” shall
be used in place of “at least 80 percent” in each place that phrase appears in
the regulations issued thereunder. (d) “Allocation Period” means such period of
time (for example, the calendar year or a payroll period) for which an
allocation of employer contributions is made under the Savings Plan. (e) “Annual
Incentive Plan” means the Adient plc Annual Incentive Performance Plan as from
time to time amended and in effect and any successor to such plan maintained by
the Company. In addition, with respect to calendar year 2016, the term “Annual
Incentive Plan” shall include the Johnson Controls International plc Annual
Incentive Plan for those Participants who were covered under the Prior Plan
immediately prior to the Spin Date. (f) “Beneficiary” means the person(s) or
entity(ies) entitled to receive the vested balance of the Participant’s Account
following the Participant’s death, as determined pursuant to Section 6.2 hereof.
(g) “Board” means the Board of Directors of Adient plc. (h) “Code” means the
Internal Revenue Code of 1986, as interpreted by regulations and rulings issued
pursuant thereto, all as amended and in effect from time to time. Any reference
to a specific provision of the Code shall be deemed to include reference to any
successor provision thereto. (i) “Committee” means the Compensation Committee of
the Board. (j) “Company” means Adient US LLC and its successors as provided in
Article 13. (k) “Effective Date” means October 31, 2016. (l) “ERISA” means the
Employee Retirement Income Security Act of 1974, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of ERISA shall be deemed to include
reference to any successor provision thereto. (m) “Exchange Act” means the
Securities Exchange Act of 1934, as interpreted by regulations and rules issued
pursuant thereto, all as amended and in effect from time to time. Any reference
to a specific provision of the Exchange Act shall be deemed to include reference
to any successor provision thereto. (n) “Fair Market Value” means with respect
to a Share, except as otherwise provided herein, the closing sales price on the
New York Stock Exchange (or such other national securities exchange that is the
primary exchange on which the Shares are listed) as of 4:00 p.m. EST on the date
in question (or the immediately preceding trading day if the date in question is
not a trading day), and with respect to any other property, such value as is
determined by the Administrator.



--------------------------------------------------------------------------------



 
[exhibit101310k2016003.jpg]
3 4813-8071-3770.10 (o) “Investment Options” means the Share Unit Account and
any other options made available by the Administrator, which shall be used for
the purpose of measuring hypothetical investment experience attributable to a
Participant’s Account. (p) “Participant” means an employee of the Company or an
Affiliate who is eligible to participate in the Savings Plan and has been
selected by the Committee to participate in the Plan. At the time of selecting
an employee for participation herein, the Committee shall specify whether such
individual is to participate in Appendix A or Appendix B. “Participant” shall
also mean an employee who participated in the Prior Plan as of immediately prior
to the Effective Date and who is employed by the Company or one of its
Affiliates on the Effective Date. The Committee shall limit the foregoing group
of eligible employees to a select group of management and highly compensated
employees, as determined by the Committee in accordance with ERISA. Where the
context so requires, a Participant also means a former employee entitled to
receive a benefit hereunder. (q) “Prior Plan” means the Johnson Controls
International plc Retirement Restoration Plan, as in effect immediately prior to
the Effective Date. (r) “Savings Plan” means the Adient US LLC Savings and
Investment (401k) Plan, a defined contribution plan, and any successor to such
plan maintained by the Company. (s) “Separation from Service” means a
Participant’s cessation of service for the Company and all Affiliates within the
meaning of Code Section 409A, including the following rules: (1) If a
Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided by either by statute or by contract; provided that if
the leave of absence is due to the Participant’s medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of six (6) months or more, and such impairment
causes the Participant to be unable to perform the duties of his or her position
with the Company or an Affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of
twenty-nine (29) months. If the period of the leave exceeds the time periods set
forth above and the Participant’s right to reemployment is not provided by
either statute or contract, the Participant will be considered to have incurred
a Separation from Service on the first day following the end of the time periods
set forth above. (2) A Participant will be presumed to have incurred a
Separation from Service when the level of bona fide services performed by the
Participant for the Company and its Affiliates permanently decreases to a level
that equal to twenty percent (20%) or less of the average level of services
performed by



--------------------------------------------------------------------------------



 
[exhibit101310k2016004.jpg]
4 4813-8071-3770.10 the Participant for the Company and its Affiliates during
the immediately preceding thirty-six (36) month period (or such lesser period of
service). (3) The Participant will be presumed not to have incurred a Separation
from Service while the Participant continues to provide bona fide services to
the Company or an Affiliate in any capacity (whether as an employee or
independent contractor) at a level that at least fifty percent (50%) of the
average level of services performed by the Participant for the Company and its
Affiliates during the immediately preceding 36 month period (or such lesser
period of service). (t) “Share” means an ordinary share of Adient plc, and where
the context so requires, an ordinary share of Johnson Controls International
plc. (u) “Share Unit Account” means the portion of the Participant’s Account
that is deemed invested in Shares. (v) “Share Units” means the hypothetical
Shares that are credited to the Share Unit Accounts in accordance with Section
3.3. (w) “Spouse” means the person to whom a Participant is lawfully married as
recognized under U.S. federal law. (x) “Valuation Date” means each day when the
United States financial markets are open for business, as of which the
Administrator will determine the value of each Account and will make allocations
to Accounts. Section 2.2. Construction. Wherever any words are used in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are used in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. Titles of articles and sections are for general information only, and the
Plan is not to be construed by reference to such items. Section 2.3.
Severability. In the event any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included. ARTICLE 3. ADMINISTRATION
Section 3.1. General. The Committee shall have overall discretionary authority
with respect to administration of the Plan, provided that the Administrator
shall have discretionary authority and responsibility for the general operation
and daily administration of the Plan and to decide claims and appeals as
specified herein. If at any time the Committee shall not be in existence, then
the administrative functions of the Committee shall be assumed by the



--------------------------------------------------------------------------------



 
[exhibit101310k2016005.jpg]
5 4813-8071-3770.10 Board (with the assistance of the Administrator), and any
references herein to the Committee shall be deemed to include references to the
Board. Section 3.2. Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with regard to the
respective duties of each, including but not limited to the power and authority
to: (a) prescribe rules and regulations for the administration of the Plan; (b)
prescribe forms (including electronic forms) for use with respect to the Plan;
(c) interpret and apply all of the Plan’s provisions, reconcile inconsistencies
or supply omissions in the Plan’s terms; (d) make appropriate determinations,
including factual determinations, and calculations; and (e) prepare all reports
required by law. Any action taken by the Committee shall be controlling over any
contrary action of the Administrator. The Committee and the Administrator may
delegate their ministerial duties to third parties and to the extent of such
delegation, references to the Committee or Administrator hereunder shall mean
such delegates, if any. Section 3.3. Decisions Binding. The Committee’s and the
Administrator’s determinations shall be final and binding on all parties with an
interest hereunder, unless determined by a court to be arbitrary and capricious.
Section 3.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s limited
liability company agreement (or equivalent governing documents), and the laws of
the State of Michigan and any other applicable laws for their services as
directors of the Company. The Administrator’s determinations shall be made in
accordance with procedures it establishes. Section 3.5. Restrictions to Comply
with Applicable Law. All transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 under the Exchange Act. The Committee
and the Administrator shall administer the Plan so that transactions under the
Plan will be exempt from or comply with Section 16 of the Exchange Act, and
shall have the right to restrict or rescind any transaction, or impose other
rules and requirements, to the extent it deems necessary or desirable for such
exemption or compliance to be met. Section 3.6. Administrative Expenses. Costs
of establishing and administering the Plan will be paid by the Company and its
participating Affiliates. Section 3.7. Accelerated Vesting. Notwithstanding
anything to the contrary herein, if a Participant’s employment with the Company
or any of its Affiliates terminates (including as a result of the Participant’s
employer ceasing to be an Affiliate) in connection with



--------------------------------------------------------------------------------



 
[exhibit101310k2016006.jpg]
6 4813-8071-3770.10 a sale transaction affecting such employer, then the
Participant shall become fully vested in his or her benefits hereunder, unless
otherwise determined by the Committee (with respect to Participants who are
officers of Adient plc) or by an executive officer of the Company (with respect
to Participants who are not officers of Adient plc) prior to the date of such
termination of employment. In addition, the Committee (with respect to
Participants who are officers of Adient plc) and an executive officer of the
Company (with respect to Participants who are not officers of Adient plc) shall
have the discretion to vest any Participant in his or her benefits hereunder, in
whole or in part, upon the Participant’s termination of employment from the
Company and its Affiliates in any other circumstances. ARTICLE 4. SAVINGS PLAN
SUPPLEMENT AND HYPOTHETICAL INVESTMENT OPTIONS Section 4.1. Eligibility for and
Amount of Benefits. Participants shall be eligible for benefits in accordance
with the terms of the applicable Appendix. Section 4.2. Investment Election.
Amounts credited to a Participant’s Account shall reflect the investment
experience of the Investment Options selected by the Participant. The
Participant may make an initial investment election at the time of enrollment in
the Plan. The investment elections in effect for a Participant under the Prior
Plan, if any, as of immediately prior to the Effective Date, shall apply to the
Participant’s Account hereunder on the Effective Date, without action by the
Participant; provided that (a) a Participant’s investment election with respect
to an Investment Option that is not offered under the Savings Plan on the
Effective Date shall be automatically changed to the default fund specified for
the Savings Plan, and (b) a Participant’s election with respect to Share Units
will be automatically cancelled on the Effective Date, and such investment
election shall be automatically changed to the default fund specified for the
Savings Plan. A Participant must affirmatively elect, after the Effective Date,
to allocate contributions into, or re-allocate his or her Account into, Share
Units as they exist thereafter. A Participant may also elect to reallocate the
balance in his or her Account, and may elect to allocate any future deferrals,
among the various Investment Options from time to time. Such investment
elections shall remain in effect until changed by the Participant. All
investment elections shall become effective as soon as practicable after receipt
of such election, and must be made in the form and manner and within such time
periods as the Administrator may prescribe in order to be effective. In the
absence of an effective election, the Participant’s Account shall be deemed
invested in the default fund specified for the Savings Plan. Deferrals will be
deemed invested in an Investment Option as of the date on which the deferrals
are allocated under the Plan as described in the Appendices. On each Valuation
Date, the Administrator or its delegate shall credit the deemed investment
experience with respect to the selected Investment Options to each Participant’s
Account. Notwithstanding anything herein to the contrary, the Company retains
the right to allocate actual amounts hereunder without regard to a Participant’s
request.



--------------------------------------------------------------------------------



 
[exhibit101310k2016007.jpg]
7 4813-8071-3770.10 Section 4.3. Valuation of Share Unit Account. When any
amounts are to be allocated to a Share Unit Account (whether in the form of
deferrals or amounts that are deemed transferred from another Investment
Option), such amount shall be converted to whole and fractional Share Units, by
dividing the amount to be allocated by the Fair Market Value of a Share on the
effective date of such allocation. If any dividends or other distributions are
paid on Shares while a Participant has Share Units credited to his or her
Account, such Participant shall be credited with a dividend award equal to the
amount of the cash dividend paid or Fair Market Value of other property
distributed on one Share, multiplied by the number of Share Units credited to
his or her Share Unit Account on the date the dividend is declared. The dividend
award shall be converted into additional Share Units as provided above using the
Fair Market Value of a Share on the date the dividend is paid or distributed.
Any other provision of this Plan to the contrary notwithstanding, if a dividend
is declared on Shares in the form of a right or rights to purchase shares of
capital stock of the Company or any entity acquiring the Company, no additional
Share Units shall be credited to the Participant’s Share Unit Account with
respect to such dividend, but each Share Unit credited to a Participant’s Share
Unit Account at the time such dividend is paid, and each Share Unit thereafter
credited to the Participant’s Share Unit Account at a time when such rights are
attached to Shares, shall thereafter be valued as of any point in time on the
basis of the aggregate of the then Fair Market Value of one Share plus the then
Fair Market Value of such right or rights then attached to one Share. With
respect to Share Units credited as part of the opening balance of a
Participant’s Account hereunder on the Effective Date, such Share Units shall be
credited as a combination of Johnson Controls International plc ordinary shares
and Adient plc ordinary shares, in accordance with the Employee Matters
Agreement by and between Johnson Controls, Inc. and Adient plc. Thereafter, the
Share Units relating to Johnson Controls International plc ordinary shares shall
be allocated to a separate subaccount, which shall be subject to the terms and
conditions of this Plan (including the right to receive additional Share Units
with respect to Johnson Controls International plc ordinary shares whenever a
dividend is declared on Johnson Controls International plc ordinary shares),
except that a Participant may only elect to re-allocate out of the subaccount
relating to Johnson Controls International plc ordinary shares. In the event of
any merger, share exchange, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure of Adient plc
(or, if applicable, Johnson Controls International plc) affecting Shares, the
Committee may make appropriate equitable adjustments with respect to the Share
Units credited to the Share Unit Account of each Participant, including without
limitation, adjusting the date as of which such units are valued and/or
distributed, as the Committee determines is necessary or desirable to prevent
the dilution or enlargement of the benefits intended to be provided under the
Plan. Section 4.4. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. The Administrator may restrict additional
transactions, rescind transactions, or impose other rules and procedures, to the
extent deemed desirable by the Administrator in order to comply with the
Exchange Act, including, without limitation, application of the review and
approval provisions of this Section 4.4 to Participants who are not subject to
Section 16 of the Exchange Act.



--------------------------------------------------------------------------------



 
[exhibit101310k2016008.jpg]
8 4813-8071-3770.10 Section 4.5. No Shareholder Rights With Respect to Share
Units. Participants shall have no rights as a stockholder pertaining to Share
Units credited to their Accounts. Section 4.6. Accounts are For Record Keeping
Purposes Only. The Accounts and the record keeping procedures described herein
serve solely as a device for determining the amount of benefits accumulated by a
Participant under the Plan, and shall not constitute or imply an obligation on
the part of the Company or any Affiliate to fund such benefits. Section 4.7.
Payment of Benefits. Upon a Participant’s Separation from Service for any
reason, the Participant shall be entitled to payment of the vested balance of
the Participant’s Account in cash in the manner specified in the applicable
Appendix. Section 4.8. Death Benefit. (a) In the event of the Participant’s
death prior to receiving all payments due under this Article 4, the vested
balance of the Participant’s Account shall be paid to the Participant’s
Beneficiary in a cash lump sum in the first calendar quarter of the year or the
third calendar quarter of the year, whichever first occurs after the
Participant’s death. Notwithstanding the foregoing, if the Administrator cannot
make payment at such time because the Administrator has not received all
information needed to authorize such payment (such as a copy of the
Participant’s death certificate), then the Administrator shall make payment to
the Beneficiary as soon as practicable after it has received all information
necessary to make such payment, provided that payment in all events must be made
by December 31 of the year following the year of the Participant’s death in
order to avoid additional taxes under Code Section 409A. (b) Each Participant
may designate a Beneficiary in such form and manner and within such time periods
as the Administrator may prescribe. Notwithstanding the foregoing, the
beneficiary designation in effect under the Prior Plan on the date prior to the
Effective Date shall automatically apply for purposes of this Plan on the
Effective Date. A Participant can change his or her beneficiary designation at
any time, provided that each beneficiary designation shall revoke the most
recent designation, and the last designation received by the Administrator (or
its delegate) while the Participant was alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the beneficiary must be living at the time of each distribution, the designation
shall vest in the Beneficiary all of the distribution whether payable before or
after the Beneficiary’s death, and any distributions remaining upon the
Beneficiary’s death shall be made to the Beneficiary’s estate. In the event
there is no valid beneficiary designation in effect at the time of the
Participant’s death, or in the event the Participant’s designated Beneficiary
does not survive the Participant, or in the event that the beneficiary
designation provides that the Beneficiary must be living at the time of each
distribution and such designated Beneficiary does not survive to a distribution
date, the Participant’s estate will be deemed the Beneficiary and will be
entitled to receive payment. If a Participant designates his or her Spouse as a
Beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Participant’s divorce or legal separation from such
Spouse, provided the Administrator has notice of such divorce or legal
separation prior to payment.



--------------------------------------------------------------------------------



 
[exhibit101310k2016009.jpg]
9 4813-8071-3770.10 ARTICLE 5. ADDITIONAL PAYMENT PROVISIONS Section 5.1.
Acceleration of Payment. Notwithstanding the foregoing, (a) If an amount
deferred under this Plan is required to be included in income under Code Section
409A prior to the date such amount is actually distributed, a Participant shall
receive a distribution, in a lump sum within ninety (90) days after the date the
Plan fails to meet the requirements of Code Section 409A, of the amount required
to be included in the Participant’s income as a result of such failure. (b) If
an amount under the Plan is required to be immediately distributed in a lump sum
under a domestic relations order within the meaning of Code Section
414(p)(1)(B), it may be distributed according to the terms of such order,
provided the Participant holds the Committee and the Administrator harmless with
respect to such distribution. The Plan shall not distribute amounts required to
be distributed under a domestic relations order other than in the limited
circumstance specifically stated herein. Section 5.2. Delay in Payment.
Notwithstanding the foregoing, (a) If a distribution required under the terms of
this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution. Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern. Any distribution
delayed under this provision shall be treated as made on the date specified
under the terms of this Plan. (b) If a distribution will violate the terms of
Section 16(b) of the Exchange Act or other U.S. federal securities laws, or any
other applicable law, then the distribution shall be delayed until the earliest
date on which making the distribution will not violate such law. ARTICLE 6.
NON-ALIENATION OF PAYMENTS Except as specifically provided herein, benefits
payable under the Plan shall not be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, garnishment or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such benefit payment, whether currently or thereafter payable,
shall not be recognized by the Administrator or the Company. Any benefit payment
due hereunder shall not in any manner be liable for or subject to the debts or
liabilities of any Participant or other person entitled thereto. If any such
person shall attempt to alienate, sell, transfer, assign, pledge or encumber any
benefit payments to be made to that person under the Plan or any part thereof,
or if by reason of such person’s bankruptcy or other event happening at any
time, such payments would devolve upon anyone else or would not be enjoyed by
such person, then the Administrator, in its discretion, may terminate such
person’s interest in any such benefit payment, and hold or apply it to or for
the benefit of that person, the spouse, children or other dependents thereof, or
any of them, in such manner as the Administrator deems proper.



--------------------------------------------------------------------------------



 
[exhibit101310k2016010.jpg]
10 4813-8071-3770.10 ARTICLE 7. LIMITATION OF RIGHTS Section 7.1. No Right to
Employment. Participation in this Plan, or any modifications thereof, or the
payments of any benefits hereunder, shall not be construed as giving to any
person any right to be retained in the service of the Company or any Affiliate,
limiting in any way the right of the Company or any Affiliate to terminate such
person’s employment at any time, evidencing any agreement or understanding that
the Company or any Affiliate will employ such person in any particular position
or at any particular rate of compensation or guaranteeing such person any right
to receive any other form or amount of remuneration from the Company or any
Affiliate. Section 7.2. No Right to Benefits. (a) Unsecured Claim. The right of
a Participant, his or her Spouse or his or her Beneficiary to receive a
distribution hereunder shall be an unsecured claim, and neither the Participant,
his or her Spouse nor any Beneficiary shall have any rights in or against any
amount credited to his or her Account or any other specific assets of the
Company or an Affiliate. The right of a Participant or beneficiary to the
payment of benefits under this Plan shall not be assigned, encumbered, or
transferred, except as permitted under Section 4.8. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by him or her
or his or her guardian or legal representative. (b) Contractual Obligation. The
Company or an Affiliate may authorize the creation of a trust or other
arrangements to assist it in meeting the obligations created under the Plan,
subject to the restrictions on such funding such trust or arrangement imposed by
Code Section 409A(b)(2) or (3). However, any liability to any person with
respect to the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No obligation of the Company or an
Affiliate shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company or any Affiliate. Nothing contained in this Plan
and no action taken pursuant to its terms shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company or an
Affiliate and any Participant, Spouse or Beneficiary, or any other person.
ARTICLE 8. AMENDMENT OR TERMINATION Section 8.1. Amendment. The Committee may at
any time amend the Plan, including but not limited to modifying the terms and
conditions applicable to (or otherwise eliminating) deferrals to be made on or
after the amendment date to the extent not prohibited by Code Section 409A;
provided, however, that no amendment may reduce or eliminate any vested Account
balance accrued under Article 4 to the date of such amendment (except as such
Account balance may be reduced as a result of investment losses allocable to
such account) without a Participant’s consent except as otherwise specifically
provided herein; and provided further that the Board must approve any amendment
that is required to be approved by the Board by any applicable law or the
listing requirements of the national securities exchange upon which the ordinary
shares of Adient plc are then traded. In addition, the Administrator may at any
time



--------------------------------------------------------------------------------



 
[exhibit101310k2016011.jpg]
11 4813-8071-3770.10 amend the Plan to make administrative or ministerial
changes or changes necessary to comply with applicable law. Section 8.2.
Termination. The Committee may terminate the Plan in accordance with the
following provisions. Upon termination of the Plan, any deferral elections then
in effect shall be cancelled to the extent permitted by Code Section 409A. Upon
termination of the Plan, the Committee may authorize the payment of all vested
Account balances under the Plan in a single lump sum payment without regard to
any distribution election then in effect, only in the following circumstances:
(1) The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A). In such event, the single lump sum
payment must be distributed by the latest of: (A) the last day of the calendar
year in which the Plan termination occurs, (B) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable. (2) The
Plan is terminated at any other time, provided that such termination does not
occur proximate to a downturn in the financial health of the Company or an
Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.
Section 8.3. Modification of Savings Plan. Nothing herein shall be construed in
any way to limit the right of the Company to amend or modify the Savings Plan.
ARTICLE 9. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE OF CONTROL Section
9.1. Acceleration of Payments. Notwithstanding any other provision of this Plan,
each Participant (or any Spouse or Beneficiary thereof entitled to receive
payments hereunder), including Participants (or Spouses or Beneficiaries)
receiving installment payments under the Plan, shall receive a lump sum payment
in cash of all amounts accumulated in such Participant’s Account within ninety
(90) days following a Change of Control.



--------------------------------------------------------------------------------



 
[exhibit101310k2016012.jpg]
12 4813-8071-3770.10 In determining the amount accumulated in a Participant’s
Share Unit Account related to Shares of Adient plc, each Share Unit shall have a
value equal to the higher of (a) the highest reported sales price, regular way,
of such a Share on the Composite Tape for New York Stock Exchange Listed Stocks
(or such other national securities exchange that is the primary exchange on
which the Shares are listed) during the sixty-day period prior to the date of
the Change of Control and (b) if the Change of Control is the result of a
transaction or series of transactions described in Section 9.2(a), the highest
price per Share paid in such transaction or series of transactions. Section 9.2.
Definition of a Change of Control. A Change of Control means any of the
following events, provided that each such event would constitute a change of
control within the meaning of Code Section 409A: (a) The acquisition by any
Person (as defined below) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of thirty-five percent (35%) or more
of either (1) the then-outstanding Shares of Adient plc (the “Outstanding Adient
Ordinary Shares”) or (2) the combined voting power of the then- outstanding
voting securities of Adient plc entitled to vote generally in the election of
directors (the “Outstanding Adient Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from Adient plc, (B) any acquisition by Adient plc, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Adient plc or any Affiliate or (D) any acquisition by any
corporation pursuant to a transaction that complies with subsections (c)(1)-(3);
(b) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Adient plc’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction, whether by way of scheme of
arrangement or otherwise, involving Adient plc or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of Adient
plc, or the acquisition of assets or shares of another entity by Adient plc or
any of its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Adient Ordinary Shares and the Outstanding Adient Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty percent (50%) of the then-outstanding common or ordinary shares
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of



--------------------------------------------------------------------------------



 
[exhibit101310k2016013.jpg]
13 4813-8071-3770.10 directors, as the case may be, of the corporation resulting
from such Business Combination (including, without limitation, a corporation
that, as a result of such transaction, owns Adient plc or all or substantially
all of Adient plc’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Adient Ordinary Shares and the
Outstanding Adient Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Adient plc or an Affiliate or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty-five percent (35%) or more of, respectively, the
then-outstanding shares of common or ordinary shares of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or (d) Approval by the shareholders of
Adient plc of a complete liquidation or dissolution of Adient plc. For purposes
hereof, the term “Person” means any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act). Section 9.3.
Maximum Payment Limitations. (a) Limit on Payments. Except as provided in
subsection (b) below, if any portion of the payments or benefits described in
this Plan or under any other agreement with or plan of the Company or an
Affiliate (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment”, then the Total Payments to be made to the Participant shall
be reduced such that the value of the aggregate Total Payments that the
Participant is entitled to receive shall be one dollar ($1) less than the
maximum amount which the Participant may receive without becoming subject to the
tax imposed by Section 4999 of the Code or which the Company may pay without
loss of deduction under Section 280G(a) of the Code. The terms “excess parachute
payment” and “parachute payment” shall have the meanings assigned to them in
Section 280G of the Code, and such “parachute payments” shall be valued as
provided therein. Present value shall be calculated in accordance with Section
280G(d)(4) of the Code. Within forty (40) days following delivery of notice by
the Company to the Participant of its belief that there is a payment or benefit
due the Participant which will result in an excess parachute payment, the
Participant and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel selected by
the Company’s independent auditors and acceptable to the Participant in his or
her sole discretion (which may be regular outside counsel to the Company), which
opinion sets forth (1) the amount of the Base Period Income, (2) the amount and
present value of Total Payments and (3) the amount and present value of any
excess parachute payments determined without regard to the limitations of this
Section. As used in this Section, the term “Base Period Income” means an amount
equal to the Participant’s “annualized includible compensation for the base
period” as defined in Section



--------------------------------------------------------------------------------



 
[exhibit101310k2016014.jpg]
14 4813-8071-3770.10 280G(d)(1) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his or her receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company’s expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code are repealed without succession, then this Section shall be of no
further force or effect. (b) Employment Contract Governs. The provisions of
subsection (a) above shall not apply to a Participant whose employment is
governed by an employment contract that provides for Total Payments in excess of
the limitation described in subsection (a) above. ARTICLE 10. ERISA PROVISIONS
Section 10.1. Claims Procedures. (a) Initial Claim. If a Participant, Spouse or
Beneficiary (the “claimant”) believes that he or she is entitled to a benefit
under the Plan that is not provided, the claimant or his or her legal
representative shall file a written claim for such benefit with the
Administrator within ninety (90) days of the date the payment that is in dispute
should have been made. The Administrator shall review the claim and render a
decision within ninety (90) days following the receipt of the claim; provided
that the Administrator may determine that an additional ninety (90) day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefore, and the
date by which the Administrator expects to render a decision. If the claimant’s
claim is denied in whole or part, the Administrator shall provide written notice
to the claimant of such denial. The written notice shall include the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination upon
review.



--------------------------------------------------------------------------------



 
[exhibit101310k2016015.jpg]
15 4813-8071-3770.10 (b) Request for Appeal. The claimant has the right to
appeal the Administrator’s decision by filing a written appeal to the
Administrator within sixty (60) days after the claimant’s receipt of the
Administrator’s decision, although to avoid penalties under Code Section 409A,
the claimant’s appeal must be filed within one hundred eighty (180) days of the
date payment could have been timely made in accordance with the terms of the
Plan and pursuant to Regulations promulgated under Code Section 409A. The
claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal. The claimant may submit written comments,
documents, records and other information relating to his or her claim with the
appeal. The Administrator will review all comments, documents, records and other
information submitted by the claimant relating to the claim, regardless of
whether such information was submitted or considered in the initial claim
determination. The Administrator shall make a determination on the appeal within
sixty (60) days after receiving the claimant’s written appeal; provided that the
Administrator may determine that an additional sixty (60)-day extension is
necessary due to circumstances beyond the Administrator’s control, in which
event the Administrator shall notify the claimant prior to the end of the
initial period that an extension is needed, the reason therefor and the date by
which the Administrator expects to render a decision. If the claimant’s appeal
is denied in whole or part, the Administrator shall provide written notice to
the claimant of such denial. The written notice shall include the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under section 502(a) of ERISA.
If the claimant does not receive a written decision within the time period(s)
described above, the appeal shall be deemed denied on the last day of such
period(s). Section 10.2. ERISA Fiduciary. For purposes of ERISA, the Committee
shall be considered the named fiduciary under the Plan and the plan
administrator, except with respect to claims and appeals, for which the
Administrator shall be considered the named fiduciary. ARTICLE 11. TAX
WITHHOLDING The Company or any Affiliate shall have the right to deduct from any
deferral or payment made hereunder, or from any other amount due a Participant,
the amount of cash sufficient to satisfy the Company’s or Affiliate’s foreign,
federal, state or local income tax withholding obligations with respect to such
deferral (or vesting thereof) or payment. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Company may distribute from the Participant’s
Account balance the amount needed to pay the Participant’s portion of such tax,
plus an amount equal to the withholding taxes due under federal, state or local
law resulting from the payment of such FICA tax, and an additional amount to pay
the additional income tax at source on wages attributable to the pyramiding of
the Code Section 3401 wages and taxes, but no greater than the aggregate of the
FICA amount and the income tax withholding related to such FICA tax amount.



--------------------------------------------------------------------------------



 
[exhibit101310k2016016.jpg]
16 4813-8071-3770.10 ARTICLE 12. OFFSET The Company or any Affiliate shall have
the right to offset from any amount payable hereunder (at the time such amount
would have otherwise been paid) any amount that the Participant owes to the
Company or any Affiliate without the consent of the Participant (or his or her
Spouse or Beneficiary, in the event of the Participant’s death). ARTICLE 13.
SUCCESSORS All obligations of the Company or any Affiliate under the Plan shall
be binding on any successor to the Company or such Affiliate, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company or such Affiliate. ARTICLE 14. DISPUTE RESOLUTION
Section 14.1. Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of New York, without reference to conflict of law principles thereof, to
the extent such laws are not preempted by federal law. Section 14.2. Limitation
on Actions. Any action or other legal proceeding under ERISA with respect to the
Plan may be brought only after the claims and appeals procedures of Article 10
are exhausted and only within the period ending on the earlier of (a) one year
after the date the claimant receives notice of a denial or deemed denial upon
appeal under Section 10.1(b), or (b) the expiration of the applicable statute of
limitations period under applicable federal law. Any action or other legal
proceeding not adjudicated under ERISA must be arbitrated in accordance with the
provisions of Section 14.3. Section 14.3. Arbitration. (a) Application.
Notwithstanding any employee agreement in effect between a Participant and the
Company or any Affiliate, if a Participant, Spouse or Beneficiary brings a claim
that relates to benefits under this Plan that is not covered under ERISA, and
regardless of the basis of the claim (including but not limited to, actions
under Title VII, wrongful discharge, breach of employment agreement, etc.), such
claim shall be settled by final binding arbitration in accordance with the rules
of the American Arbitration Association (“AAA”) and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame



--------------------------------------------------------------------------------



 
[exhibit101310k2016017.jpg]
17 4813-8071-3770.10 may be extended if the applicable statute of limitation
provides for a longer period of time. If the complaint is not properly submitted
within the appropriate time frame, all rights and claims that the complaining
party has or may have against the other party shall be waived and void. Any
notice sent to the Company shall be delivered to: Office of General Counsel
Adient US LLC 833 East Michigan Street, Suite 1100 Milwaukee, WI 53202 The
notice must identify and describe the nature of all complaints asserted and the
facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery. (c) Compliance with Personnel Policies. Before proceeding to
arbitration on a complaint, the Participant, Spouse or beneficiary must initiate
and participate in any complaint resolution procedure identified in the
Company’s or Affiliate’s personnel policies. If the claimant has not initiated
the complaint resolution procedure before initiating arbitration on a complaint,
the initiation of the arbitration shall be deemed to begin the complaint
resolution procedure. No arbitration hearing shall be held on a complaint until
any applicable Company or Affiliate complaint resolution procedure has been
completed. (d) Rules of Arbitration. All arbitration will be conducted by a
single arbitrator according to the Employment Dispute Arbitration Rules of the
AAA. The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based. (e) Representation and Costs. Each party may be
represented in the arbitration by an attorney or other representative selected
by the party. The Company or Affiliate shall be responsible for its own costs,
the AAA filing fee and all other fees, costs and expenses of the arbitrator and
AAA for administering the arbitration. The claimant shall be responsible for his
or her attorney’s or representative’s fees, if any. However, if any party
prevails on a statutory claim which allows the prevailing party costs and/or
attorneys’ fees, the arbitrator may award costs and reasonable attorneys’ fees
as provided by such statute. (f) Discovery; Location; Rules of Evidence.
Discovery will be allowed to the same extent afforded under the Federal Rules of
Civil Procedure. Arbitration will be held at a location selected by the Company.
AAA rules notwithstanding, the admissibility of evidence offered at the
arbitration shall be determined by the arbitrator who shall be the judge of its
materiality and relevance. Legal rules of evidence will not be controlling, and
the standard for admissibility of evidence will generally be whether it is the
type of information that responsible people rely upon in making important
decisions.



--------------------------------------------------------------------------------



 
[exhibit101310k2016018.jpg]
18 4813-8071-3770.10 (g) Confidentiality. The existence, content or results of
any arbitration may not be disclosed by a party or arbitrator without the prior
written consent of both parties. Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.



--------------------------------------------------------------------------------



 
[exhibit101310k2016019.jpg]
19 4813-8071-3770.10 APPENDIX A 1. Eligibility. This Appendix A covers
Participants whom the Committee has selected to be covered hereunder. A
Participant shall commence participation hereunder on the date such individual
is selected by the Committee for participation in this Appendix A or on the date
such individual becomes employed in a position that has been previously approved
for participation hereunder by the Committee. 2. Savings Plan Supplement. (a)
Before-Tax Contributions Allocation. For each calendar year, each Participant
may elect that, in the event the Participant’s ability to make Before-Tax
Matched Contributions under the Savings Plan is expected to be limited by reason
of Sections 401(k), 402(g) or 415 of the Code and/or the limit on considered
compensation under Section 401(a)(17) of the Code, then the difference between
the amount of Before- Tax Matched Contributions that the Participant could have
made under the Savings Plan for any calendar year (assuming the Participant
elected the maximum amount of Before- Tax Matched Contributions for the calendar
year and did not change his or her election during the calendar year) and the
amount that would have been contributed as Before-Tax Matched Contributions but
for such limits shall be credited, as of December 31 of such year or such other
dates as may be specified by the Administrator, to the Participant’s Account. A
Participant’s election shall be made prior to the first day of the calendar year
to which it relates, and shall be irrevocable as of the first day of such year.
Notwithstanding the foregoing: (i) if an employee is newly hired during the
calendar year into a position covered by this Appendix A, he or she may elect,
within the first thirty (30) days after being hired, whether to defer his or her
compensation for the remainder of the calendar year. If such election is made,
it shall apply to base salary earned starting with the first pay period after
the election is filed with the Company, and shall apply to pro-rated bonus
compensation determined in accordance with Code Section 409A; and (ii) if an
employee is newly promoted during the calendar year into a position covered by
this Appendix A, he or she may not make an election for the remainder of the
calendar year of such promotion. Such an individual will be eligible to make his
or her first deferral election for the following calendar year in accordance
with the first paragraph of this subsection (a). A Participant’s election shall
be effective only for the calendar year (or remainder of the calendar year) to
which the election relates, and shall not carry over from year to year. An
election under this subsection (a) shall constitute an election by the
Participant to reduce the Participant’s compensation by the amount determined
under this



--------------------------------------------------------------------------------



 
[exhibit101310k2016020.jpg]
20 4813-8071-3770.10 subsection. The Participant’s election shall be made in the
form and manner and within such timeframes as the Administrator may prescribe. A
Participant’s election as in effect on the date prior to the Effective Date
under Appendix A of the Prior Plan shall automatically apply hereunder for the
remainder of 2016. (b) Matching Contributions Allocation. Each Allocation
Period, a Participant’s Account shall also be credited with an amount equal to
the difference between the amount of Matching Contributions actually credited to
the Participant’s Savings Plan account for such period and the amount of
Matching Contributions that would have been so credited if the amount determined
under subsection (a) had actually been contributed to the Savings Plan
(determined without regard to the limitations imposed by Sections 401(m) and 415
of the Code), but only with respect to the period the Participant is covered by
this Plan (and the Prior Plan with respect to 2016); provided the Participant
has met the eligibility requirements to receive a Matching Contribution under
the Savings Plan for such period. The Matching Contributions credited hereunder
shall be allocated to the Participant’s Account at the same time as Matching
Contributions are allocated under the Savings Plan, and shall be subject to the
same vesting requirements as are imposed on matching contributions under the
Savings Plan, except that vesting will not be accelerated as a result of the
Participant’s death while employed. (c) Retirement Income Allocation. Each
Allocation Period, a Participant’s Account shall be credited with an amount
equal to the difference between the amount of Retirement Income Contributions
actually credited to the Participant’s Savings Plan account for such Allocation
Period and the amount of Retirement Income Contributions that would have been so
credited if the limit on considered compensation under Section 401(a)(17) of the
Code did not apply; provided the Participant has met the eligibility
requirements to receive a Retirement Income Contribution under the Savings Plan
for such Allocation Period. The Retirement Income Contributions credited
hereunder shall be allocated to the Participant’s Account at the same time as
Retirement Income Contributions are allocated under the Savings Plan, and shall
be subject to the same vesting requirements as are imposed on Retirement Income
Contributions under the Savings Plan, except that vesting will not be
accelerated as a result of the Participant’s death while employed. (d)
Modification of Compensation. Notwithstanding the foregoing, when determining a
Participant’s compensation for purposes of subsections (a), (b) and (c), the
only bonus that may be included is the amount a Participant receives (or would
receive but for a deferral election) under the Annual Incentive Plan. For
purposes of calculating the amount of the Retirement Income Contributions for
calendar year 2016 under subsection (c), base salary and Annual Incentive Plan
compensation shall include such amounts that were paid during 2016 prior to the
Effective Date while the Participant was employed with Johnson Controls, Inc. or
any successor thereto or affiliate thereof. (e) Distribution Election.



--------------------------------------------------------------------------------



 
[exhibit101310k2016021.jpg]
21 4813-8071-3770.10 (1) If a Participant was previously participating under
Appendix B, then the portion of the Participant’s Account that is credited under
Appendix B (as adjusted for earnings or losses thereon) shall be paid in a lump
sum. (2) The amounts deferred hereunder in the first year of participation (as
adjusted for earnings and losses thereon), if any, shall be paid in a lump sum.
(3) With respect to amounts deferred after the first year of participation, a
Participant may make a distribution election specifying whether distributions
shall be made in a single lump sum or in annual installments of from two (2) to
ten (10) years. Such election must be submitted by the deadline established by
the Administrator, which cannot be later than December 31 of the prior year, and
shall be made in such form and manner as the Administrator may prescribe. Such
election shall be irrevocable. If no valid election is in effect, distribution
shall be made in ten (10) annual installments. (4) With respect to any
Participant on the Effective Date who was a participant in the Prior Plan
immediately prior to the Effective Date, (i) the distribution elections
applicable to such individual’s account under the Prior Plan will continue to
apply to the Participant’s sub-account established with respect to the 2016
calendar year, and (ii) the Participant shall be permitted to make a different
distribution election with respect to amounts deferred in 2017 and later,
consistent with paragraph (3) above. (f) Manner of Distribution. The
Participant’s Account (or any sub- account established to reflect a different
form of distribution) shall be paid in cash in the following manner: (1) Lump
Sum. If payment is to be made in a lump sum, (A) for those Participants whose
Separation from Service occurs from January 1 through June 30 of a year, payment
shall be made in the first calendar quarter of the following year, and (B) for
those Participants whose Separation from Service occurs from July 1 through
December 31 of a year, payment shall be made in the third calendar quarter of
the following year. The lump sum payment shall equal the vested balance of the
Participant’s Account (or sub-account, if applicable) as of the Valuation Date
immediately preceding the distribution date.



--------------------------------------------------------------------------------



 
[exhibit101310k2016022.jpg]
22 4813-8071-3770.10 (2) Installments. If payment is to be made in annual
installments, the first annual payment shall be made: (A) for those Participants
whose Separation from Service occurs from January 1 through June 30 of a year,
in the first calendar quarter of the following year, and (B) for those
Participants whose Separation from Service occurs during the period from July 1
through December 31 of a year, in the third calendar quarter of the following
year. The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Account (or sub-account, if applicable)
as of the Valuation Date immediately preceding the distribution date. All
subsequent annual payments shall be made on or around the anniversary of the
initial payment date of each subsequent calendar year, and shall be equal the
value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the number of
installments elected) of the vested balance of the Participant’s Account (or
sub-account) as of the Valuation Date immediately preceding the distribution
date. The final annual installment payment shall equal the then remaining vested
balance of such Account as of the Valuation Date preceding such final payment
date. Notwithstanding the foregoing, if the vested balance of a Participant’s
entire Account as of the Valuation Date immediately preceding a distribution
date is $50,000 or less, then the entire vested balance of the Participant’s
Account shall be paid in a single lump sum on such distribution date.



--------------------------------------------------------------------------------



 
[exhibit101310k2016023.jpg]
23 4813-8071-3770.10 APPENDIX B 1. Eligibility. This Appendix B covers
Participants whom the Committee has selected to be covered hereunder and whose
Retirement Income Contribution under the Savings Plan is limited by reason of
the application of Code Section 401(a)(17). 2. Participation Date. A Participant
shall commence participation hereunder on the later of the date such individual
is selected by the Committee for participation in this Appendix B (or the date
such Participant becomes employed in a position that has been previously
approved for participation hereunder by the Committee) and the date the
Participant’s compensation first exceeds the Code Section 401(a)(17) limit. For
this purpose, the only bonus that may be included in compensation is the amount
a Participant receives (or would receive but for a deferral election) under the
Annual Incentive Plan for the calendar year. 3. Vesting. The Account established
under this Appendix B shall be subject to the same vesting requirements as are
imposed on Retirement Income Contributions under the Savings Plan, except that
vesting will not be accelerated as a result of the Participant’s death while
employed. 4. Retirement Income Allocation. Each Allocation Period, a
Participant’s Account shall be credited with an amount equal to the difference
between the amount of Retirement Income Contributions actually credited to the
Participant’s account under the Savings Plan for such Allocation Period and the
amount of Retirement Income Contributions that would have been so credited if
the limit on considered compensation under Section 401(a)(17) of the Code did
not apply and by including all amounts of cash compensation which the
Participant would have received under the Annual Incentive Plan for such period
but for a deferral election; provided the Participant has met the eligibility
requirements to receive a Retirement Income Contribution under the Savings Plan
for such period. The Retirement Income Contributions will be allocated to a
Participant’s Account at the same time as Retirement Income Contributions are
allocated under the Savings Plan. 5. Manner of Distribution. Amounts credited
under this Appendix B (plus earnings thereon) shall be paid in a cash lump sum
as follows: (a) for those Participants whose Separation from Service occurs from
January 1 through June 30 of a year, payment shall be made in the first calendar
quarter of the following year, and (b) for those Participants whose Separation
from Service occurs from July 1 through December 31 of a year, payment shall be
made in the third calendar quarter of the following year. The lump sum payment
shall equal the vested balance of the Participant’s Account as of the Valuation
Date immediately preceding the distribution date.



--------------------------------------------------------------------------------



 